Appeal from an order of the Family Court of Otsego County (Coccoma, J.), entered February 23, 1999, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to adjudicate respondent’s children to be neglected.
Based upon respondent’s admission of certain allegations of the petition filed pursuant to Family Court Act article 10, Family Court found respondent’s children to be neglected and, after a dispositional hearing, the children were placed with their paternal grandmother for a six-month period under petitioner’s supervision. Respondent appealed and his assigned counsel seeks to be relieved of the assignment on the ground that there are no nonfrivolous issues. Our review of the record discloses that the finding of neglect was based upon respondent’s knowing and voluntary admission and that the placement ordered by Family Court was the disposition requested by respondent at the conclusion of the dispositional hearing. In addition, the order of disposition has expired. Accordingly, we agree with counsel that no nonfrivolous issues exist and grant his application to be relieved of his assignment (see, Matter of Amber EE., 245 AD2d 895; see also, Anders v California, 386 US 738).
*896Cardona, P. J., Mercure, Peters, Carpinello and Rose, JJ., concur. Ordered that the order is affirmed, without costs, and application to be relieved of assignment granted.